As filed with the Securities and Exchange Commission onApril 17, Registration No.333-138293 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-KSB ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF FOR FISCAL YEAR ENDED DECEMBER 31, 2007 TRITON DISTRIBUTION SYSTEMS, INC. (Name of small business issuer in its charter) Colorado 4700 84-1039067 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer I.D. Number) One Harbor Drive, Suite 300 Sausalito, California 94965 (415)339-4606 (Address and telephone number of principal executive offices) One Harbor Drive, Suite 300 Sausalito, California 94965 (Address of principal place of business or intended principal place of business) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Indicate by check mark whether the registrant is a shell company: Yes [ ]No [X] Issuer’s revenues for its most recent fiscal year: None. The aggregate market value of the voting and non-voting common stock held by non-affiliates computed by reference to the average bid and asked price of the Issuer’s common stock as of December 31, 2007 was approximately $2.73. Shares of common stock held by each officer and director and by each person known by the Issuer to own 5% or more of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. The Issuer had 47,999,566 shares of common stock, no par value, outstanding at December 31, 2007. Documents incorporated by reference: None Transitional small business disclosure format: Yes [ ]No [X] TABLE OF CONTENTS PART I Item 1- Description of Business Item 2- Description of Property Item 3- Legal Proceedings Item 4- Submission of Matters to a Vote of Security Holders PART II Item 5- Market for Common Equity and Related Stockholder Matters Item 6- Management's Discussion and Analysis or Plan of Operation Item 7- Financial Statements Item 8- Changes In and Disagreements with Accountants on Accounting and Financial Disclosure Item 8A- Controls and Procedures Item 8B- Other Information PART III Item 9- Directors, Executive Officers, Promoters, and Control Persons; Compliance with Section 16(a) of the Exchange Act Item 10- Executive Compensation Item 11- Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 12- Certain Relationships and Related Transactions Item 13- Exhibits Item 14- Principal Accountant Fees and Services SIGNATURES INDEX TO EXHIBITS Special Note Regarding Forward-Looking Information This Annual Report of Triton Distribution Systems, Inc. on Form 10-KSB contains certain “forward-looking statements” All statements in this Annual Report other than statements of historical fact are “forward-looking statements” for purposes of these provisions, including any statements of the plans and objectives for future operations and any statement of assumptions underlying any of the foregoing. Statements that include the use of terminology such as “may,” “will,” “expects,” “believes,” “plans,” “estimates,” “potential,” or “continue,” or the negative thereof or other and similar expressions are forward-looking statements. Forward-looking statements in this report include, but are not limited to, statements regarding expanding the use of our technologies in existing and new markets; diversification of sources of; our expected profit margin from all product sales; the future impact of our critical accounting policies, including those regarding revenue recognition, allowance for doubtful accounts, accounting for income taxes, and stock-based compensation; statements regarding the sufficiency of our cash reserves; and our expected rate of return on investments, if any.Actual results may differ materially from those discussed in these forward looking statements due to a number of factors, including: the rate of growth of the markets for our technology; the accuracy of our identification of critical accounting policies and the accuracy of the assumptions we make in implementing such policies; the accuracy of our estimates regarding our taxable income and cash needs for the next twelve months; and fluctuations in interest rate and foreign currencies These forward-looking statements involve risks and uncertainties, and it is important to note that our actual results could differ materially from those projected or assumed in such forward-looking statements.Among the factors that could cause actual results to differ materially are the factors detailed under the heading “Risk Factors” as well as elsewhere in this Annual Report on Form 10-KSB. All forward-looking statements and risk factors included in this document are made as of the date hereof, based on information available to us as of the date hereof, and we assume no obligation to update any forward-looking statement or risk factor. You should consider the factors affecting results and risk factors listed from time to time in our filings with the Securities and Exchange Commission (SEC), including our Annual Report on Form 10-KSB, our Quarterly Reports on Form 10-Q, our Current Reports on Form 8-K and amendments to such reports. Such filings are available on our website, free of charge, at www.tritonds.com, but the information on our website does not constitute part of this Annual Report. As used herein, unless the context otherwise requires, Triton Distribution Systems, Inc., together with our Chinese subsidiary, Triton Distribution Systems (Beijing) and our Philippine subsidiary, Triton Distribution Systems Philippines
